Case 8:20-cv-01091-VMC-TGW Document 1-6 Filed 05/11/20 Page 1 of 2 PageID 72




                                       Music with Mar., LLC
                                        149 Garland Circle
                                      Palm Harbor, FL 34683
                                          727 412-0759

January 13, 2020

Katie,

This letter is to serve the purpose of :
   1. Identifying areas for discussion;
   2. Clarifying the areas in which Mr. Froggy’s Friends is not compliant with the contract
        between Music with Mar. and Mr. Froggy’s Friends in regards to Quality Control; and
   3. Working together which will lead to understanding each party’s needs.

   I.    Various memes created by instructors are done without following the Quality Control
            Standards. See Quality Control Standards:

         Section 11 of the contract is Quality Control and reads as such:
   a. Acknowledgement. Licensee acknowledges and is familiar with the high standards,
      quality, style and image of Licensor, and Licensee shall, at all times, conduct its business
      and use the Marks in a manner consistent with these standards, quality, style and image.

   b. Compliance With Licensor Specifications. Licensee shall comply with the reasonable
      specifications, standards and directions relating to the Licensed Program developed by
      Licensor with the consultation and input of Licensee, including the promotion,
      packaging, distribution and sale thereof, as provided from time to time by Licensor to
      Licensee in writing.

   c. Advertising. Licensee shall ensure that its advertising, marketing and promotion of the
      Licensed Program in no way reduces or diminishes the reputation, image and prestige of
      the Marks or of products sold under or by reference to the Marks (including, without
      limitation, the Licensed Program).

         A. Instructors are creating their own memes. This is allowed as long as they stay within
            brand.
            1. It is understood instructors can make their own posts to fit the needs of their
                marketing and use pictures from their classes.
            2. Bridget Pacholec’s post of Monday, January 6, is not on brand. The colors are
                different than the ones in our branding guidelines that were distributed at the Mini
                Con in 2017, it is difficult to read and there is no Music with Mar. logo.
                a. The branding information discussed at the 2017 Mini Con can be found in
                     the file section of the MwM Instructors Facebook page.
Case 8:20-cv-01091-VMC-TGW Document 1-6 Filed 05/11/20 Page 2 of 2 PageID 73



      B. Instructors are posting information that is not in line with Music with Mar. curriculum.
         1. Sarah Khuu posted about coming to a class where she will be doing her special
             song about “Frosty”.
             a. Music with Mar. has no such song. Instructors are required to use only songs
                 in the Music with Mar. catalog.

      C. Music with Mar. has sent to Mr. Froggy’s Friends a list of brain facts to be used in the
         production of advertising. Music with Mar. acknowledges that advertising must be
         updated from time to time to be in coherence with the current culture of families
         1. It is acknowledged that Mr. Froggy’s Friends is doing marketing research to
            assess the needs of the various geographic and demographic markets.
            a. Music with Mar. would like to be kept apprised of the progression.
            b. The advertising materials being created must be sent to Music with Mar. for
                 approval before being used.
            c. Music with Mar.’s marketing director will work with Mr. Froggy’s Friends’
                 marketing person. This helps guarantee the work does not need to be redone
                 as the marketing directors will work together to meet the needs of both
                 companies; and
            d. If there is an interest in using brain information not on the approval list, it must
                 be brought to Maryann Harman for validation.

   II. Whereas Maryann Harman is the creator of the Music with Mar. classes and curriculum,
         all instructors must teach classes under the brand.

          A. The current list of classes designed by Music with Mar. are :
                    Music with Mar.
                    Tadpole Tunes
                    Mr. Froggy’s Fitness Fun
                    unFROGettable Learning
                    Blending Generations

          B. Whereas a class that blends all ages to include senior citizens has already been
             established under the name of “Blending Generations”.
             1. Melissa Sacco has opened a new class which is welcome and much needed.
                 a. The name of the class must be within the branding and contain the name
                     “Blending Generations” when advertised. Keeping the “Grand friends” is
                     permitted as long as it is in conjunction with Blending Generations.
                 b. If an instructor has an idea for a new class, Maryann Harman, Music with
                     Mar., must be consulted and will be the person to design the curriculum;
                 a. Music with Mar. would welcome working with the instructor in the
                     development of the idea.

   III. Music with Mar. would like to reestablish the bi-weekly phone calls to keep both
           companies updated as to what is happening.
           A. These phone calls can be monthly. This can be discussed.

   IV. Music with Mar., LLC is in the process of setting up a Governing Board.
         A. The positions are currently being designed;
         B. Katie Webster, as a representative of Mr. Froggy’s Friends, will be offered a seat
             on the Board.
